Citation Nr: 0637046	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  96-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee due to 
postoperative arthrotomy. 

2.  What evaluation is warranted for instability of the right 
knee from August 18, 1995? 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York which denied an increased evaluation for 
degenerative joint disease of the right knee due to 
postoperative arthrotomy, and from a March 1998 hearing 
officer decision which granted entitlement to service 
connection for instability of the right knee and assigned a 
separate 10 percent rating effective August 18, 1995.  The 
case was remanded in December 2003 and November 2005.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee due to postoperative arthrotomy is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.

2.  The veteran's right knee instability has not been 
manifested by more than slight recurrent subluxation or 
lateral instability since August 18, 1995.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee due 
to postoperative arthrotomy have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5258, 5259, 5260, 5261 (2006).

2.  Since August 18, 1995, the criteria for a disability 
rating in excess of 10 percent for instability of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfill the provisions of 38 U.S.C.A. 
§ 5103(a).  An August 2006 supplemental statement of the case 
provided notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal, 
and that supplemental statement of the case readjudicated the 
claims.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted before the rating decision 
at issue, thus making perfect compliance with the timing 
requirements of 38 U.S.C.A. § 5103 impossible.  Since then, 
however, the content of the notices provided to the appellant 
fully complied with the requirements of that statute.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.


Background

The service medical records indicated that the veteran tore 
the medial meniscus of his right knee.  Subsequently, the 
veteran underwent an arthrotomy of the right knee with medial 
meniscectomy.  In a 1969 separation examination, the examiner 
reported the veteran had surgery on his right knee for torn 
cartilage and there were no residuals.  
 
Service connection was granted for post operative residuals 
of a right knee arthrotomy in a September 1969 rating 
decision, and a 10 percent evaluation was assigned.

In September 1995, the veteran underwent a VA examination 
complaining of right knee pain.  Upon physical examination, 
the veteran was ambulating with an antalgic gait and wearing 
a knee brace.  The right knee demonstrated no rubor, calor, 
or effusion.  There was mild diffuse swelling.  There was 
mild tenderness over the medial and lateral joint lines to 
deep palpation.  Range of motion study revealed 95 degrees of 
flexion and all but 5 degrees of extension.  Lachman's, pivot 
shift, Drawer's, Ober and Apley signs were negative.  The 
neurovascular status of the entire right lower extremity was 
intact.  The examiner's diagnoses were status post meniscus 
tear and status post exploration medial meniscectomy of the 
right knee.  

In August 1997, the veteran underwent an x-ray examination at 
VA which revealed minimal asymmetric changes with no 
pronounced changes of osteoarthritis in the right knee.
 
The veteran was seen for a VA examination in November 1997.  
He reported using a right knee brace.  Physical examination 
revealed no right knee swelling, but there was medial joint 
line tenderness.  The veteran showed full extension to 0 
degrees, and extension to 110 degrees.  Drawer's sign was 
negative and there was no gross medial or lateral 
instability.  A pertinent diagnosis was not offered.
 
In January 1998, the veteran testified before the RO.  He 
described a history right knee pain, knee swelling during 
damp weather, and periodic instability manifested by the 
joint giving way.  The appellant stated that his disability 
had increased in severity since service connection was 
initially granted.

In December 1999, the veteran had a VA examination and 
complained of right knee pain that was intermittent with 
tightness which eased upon activity.  The veteran reported 
episodes of using crutches in the morning, as well as sharp 
pain across the medial joint space.  The veteran denied 
locking or buckling.  The veteran reported episodes when his 
knee "gave out" after walking approximately 25-30 minutes 
and difficulty and pain standing from a seated position.  The 
veteran reported he wore a knee brace when active and at work 
secondary to feelings of instability.  The veteran stated the 
right knee pain prevented certain household activities such 
as working in the yard or maintenance due to an inability to 
kneel.  The veteran stated since the original surgery to his 
right knee he had been unable to lock it and he thought he 
lacked full right knee extension.  The veteran occasionally 
took ibuprofen for pain.  The veteran rated the pain as 4 on 
a scale of 10.  

Upon physical examination, the veteran was wearing a hinged 
elastic knee orthosis but was not using any canes or 
crutches.  The veteran's gait was slightly antalgic.  There 
was a mild bilateral genu varus deformity.  There was no 
swelling, effusion or erythema noted.  There was no 
tenderness or fluctuance appreciated.  There was slight 
discomfort noted on valgus stress over the medial collateral 
ligament.  The examiner notated no gross instability was 
appreciated.  Testing for Anterior Drawer, Lachman's and 
McMurray's signs revealed negative findings.  The veteran 
lacked approximately 5 degrees of extension.  Flexion was to 
approximately 110 degrees.  X-rays showed medial and 
compartmental narrowing, and degenerative changes in the 
patellofemoral joint.

The diagnosis was degenerative joint disease of the medial 
compartment of the right knee with degenerative joint disease 
of the patellofemoral joint with residuals of arthrotomy, 
medial meniscectomy of the right knee. 

In December 1999, the veteran underwent an x-ray examination 
at VA which showed no radiographic evidence of old or recent 
fracture or dislocation.  The visualized joint spaces were 
preserved and no significant soft tissue abnormalities were 
present.  The examiner's impression was a normal right knee.

The veteran was seen for a VA compensation examination in 
June 2002.  Physical examination revealed flexion to 120 
degrees.  There was no pain with varus or valgus stress.  
There was ill defined lateral patellofemoral pain.  Lachman's 
testing revealed negative findings.  There was mild palpable 
tenderness of the tibial plateau at the medial aspect.  X-
rays showed medial compartmental changes, with moderate joint 
space narrowing.  The diagnosis was degenerative joint 
disease of the right knee, status post medial menisectomy 
with moderate x-ray changes.
 
In July 2002, the veteran had an x-ray examination at VA 
which showed some asymmetric narrowing of the knee joint 
medially with subchondral sclerosis, and findings of mild to 
moderate degenerative joint disease.  The examiner's 
impression was mild to moderate degenerative joint disease.

In March 2006, the veteran underwent a VA examination 
complaining of right knee pain of 5-7 on an analog scale of 
0-10 with weakness, stiffness, intermittent swelling, 
instability, giving out, locking, fatigability and lack of 
endurance.  The veteran reported limited motion.  He had not 
recently seen any orthopedic surgeon and was not receiving 
any treatment.  The veteran reported flare-ups a couple of 
times a month after using the knee too much which increased 
pain and decreased motion.  He was affected more by going 
down and up stairs during work or any strenuous activity.  
The alleviating factors were rest and taking ibuprofen.  The 
veteran reported using a pull-on hinged brace.  He used no 
supporting devices to walk such as a cane, walker or crutches 
and no corrective shoes.  Regarding surgery, the veteran 
reported only one surgery on the knee while in Japan and 
never had any further surgery discussed, offered or 
contemplated.  There had been no episodes of dislocation or 
recurrent subluxation of the knee joint.  The veteran 
contended his daily activities were restricted on account of 
his inability to walk too far.  The veteran reported no 
recreational activities.  

Upon physical examination, the examiner notated the veteran 
walked in his presence approximately 40 feet with a mild 
antalgic gait but without any supporting devices.  The 
examination of the right knee joint was compared with the 
left.  There was no tenderness appreciable around the 
patellofemoral joint.  On the patellofemoral grinding test he 
had mild tenderness and tenderness 2+ along the medial joint 
line, however, there was no tenderness appreciable along the 
lateral joint line.  Range of motion was restricted with 10 
degrees of extension lag to 90 degrees flexion and motion 
beyond that was not possible in spite of repeated attempts.  
Circumferential measurements indicated a 3 centimeter 
difference of the right knee as compared with the left knee 
joint.  At midpatellar level, the right knee joint measured 
55 centimeters versus 52 centimeters on the left knee, 58 
centimeters four inches above the knee and 58 centimeters 
four inches above the knee on the normal left side indicating 
no evidence of muscular atrophy or swelling in the 
suprapatellar area.  The McMurray test could not be performed 
as the knee joint was difficult to bend and resistance was 
offered on any attempt at flexion beyond 90 degrees.  To meet 
the DeLuca criteria repetitive motion of the knee joint was 
done and veteran had excruciating pain after five to seven 
motions and range of motion was reduced 20 percent due to 
pain and muscle spasms in the examiner's presence which met 
DeLuca criteria for reduced range of motion during repetitive 
motion.

X-rays revealed degenerative changes in all compartments of 
the knee joint especially the medial joint compartment 
narrowing and patellofemoral joint degenerative changes.  The 
examiner's diagnosis was degenerative changes in all 
compartments of the knee joint.

Criteria

The appellant has appealed the 10 percent rating assigned for 
degenerative joint disease of the right knee due to 
postoperative arthrotomy.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The appellant has also appealed the initial 10 percent rating 
that was assigned for right knee instability; he is 
essentially asking for a higher rating effective from the 
date service connection was granted.  Consequently, the Board 
must consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 199 (1999). 

Under the rating schedule a dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion into 
the joint will be rated 20 percent disabling. 38 C.F.R. § 
4.71a, Diagnostic Code 5258.  Removal of the semilunar 
cartilage, if symptomatic, will be rated 10 percent 
disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5259.

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71a, Plate 
II.

Under Diagnostic Code 5260, where flexion of the leg is 
limited to 30 degrees a 20 percent rating is warranted. 
 Under Diagnostic Code 5261,  where extension is limited to 
15 degrees a 20 percent rating is assignable. 38 C.F.R. § 
4.71a.

The appellant's right knee instability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 which provides a 10 
percent evaluation is warranted for slight recurrent 
subluxation or lateral instability. A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability.
 
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination.

Analysis

Degenerative Joint Disease of the Right Knee due to 
Postoperative Arthrotomy

The veteran is service-connected for degenerative joint 
disease of the right knee due to postoperative arthrotomy and 
has been rated by the RO under the provisions of Diagnostic 
Code 5259. Under this code, a 10 percent rating is assigned 
for the removal of semilunar cartilage. This rating is the 
highest disability evaluation provided for under this 
Diagnostic Code.

In order to receive a rating higher than 10 percent for 
limitation of motion, the evidence must show extension 
limited to 15 degrees or more (Diagnostic Code 5261); or 
flexion limited to 30 degrees or less (Diagnostic Code 5260). 
During the appellate period, however, the appellant did not 
show this degree of lost motion.  Indeed, at the recent March 
2006 examination range of motion was restricted with 10 
degrees of extension lag to 90 degrees flexion and at his 
December 1999 examination range of motion was restricted five 
degrees and flexion was 110 degrees.  The 2006 examiner 
notated range of motion was reduced 20 percent upon 
repetitive motion due to pain, however, even when 
considering  this additional loss the range of motion does 
not warrant an increased evaluation.  

In short, the evidence shows that the veteran had 
noncompensable levels of limitation. The Board notes that the 
veteran had pain associated with his right knee disorder. 
 Given the limitation of right knee motion not rising to a 
level warranting an increased rating, and the absence of 
objective evidence to show that the veteran has additional 
compensable functional loss due to pain, weakness, or 
fatigue, the evidence of record is against assigning an 
evaluation in excess of 10 percent under Diagnostic Codes 
5260, 5261. 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The appeal is denied.

Right Knee Instability

The veteran has been granted service connection for right 
knee instability and assigned a 10 percent disability 
rating.  This disorder is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, and to award an increased rating at 
least moderate recurrent subluxation or lateral instability 
must be clinically presented.  In this case, however, there 
is no objective evidence of any instability or subluxation 
that is greater than slight.  Indeed, no instability was 
noted on the March 2006 VA examination and no more than 
slight instability has been shown at any time during the 
appellate period.  As such, the preponderance of the evidence 
is against finding more than slight recurrent subluxation or 
lateral instability during the appellate period at issue.  

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.59, however, there is 
no evidence that right knee pain is productive of disuse 
atrophy, skin changes, or objectively demonstrable weakness 
sufficient to warrant an increased rating.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by ratings assigned 
the right knee.

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The appeal is denied.

ORDER


Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee due to 
postoperative arthrotomy is denied.

Entitlement to an evaluation in excess of 10 percent for 
instability of the right knee from August 18, 1995 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


